Chandler, Justice
(concurring and dissenting):
*489I respectfully dissent from Part IY of the majority opinion, regarding the supplemental charge on parole eligibility. Inasmuch as the charge is not in compliance with that required by State v. Norris, 285 S. C. 86, 328 S. E. (2d) 339 (1985), I would reverse and remand for a new sentencing trial.
During its deliberations the jury directed this question in writing to the trial judge:
What does life in prison mean (the term specifically regarding parole)[1] [Emphasis supplied].
The judge responded with a supplemental instruction that “the term life imprisonment is to be understood in its ordinary and plain meaning.” No reference whatsoever was made to “parole.”
In Norris, we plainly spelled out the precise response to a death penalty jury’s inquiry concerning parole eligibility:
When the issue is raised, the Court should instruct the jury that it shall not consider parole eligibility in reaching its decision, and that the terms ‘life imprisonment’ and ‘death sentence’ should be understood in their plain and ordinary meaning____[Emphasis supplied].1
285 S. C. at 95, 328 S. E. (2d) at 344.
The Norris instruction is twofold, consisting of “parole” and “life imprisonment” prongs, each of which must be charged. We so held in State v. Johnson, 293 S. C. 321, 360 S. E. (2d) 317 (1987), and most recently in State v. Plemmons, 296 S. C. 76, 370 S. E. (2d) 871 (1988).
Here, the trial judge’s instruction omitted the “parole” prong. The majority reasons that “the only logical conclusion available to the reasonable juror from the court’s instruction was that Smith would not be parole-eligible if sentenced to life in prison.” This defense of the partial Norris instruction overlooks the reality, known to “the rea*490sonable juror,” that, historically, life-term defendants have been eligible for parole. Accordingly, it is critical that when a death penalty jury inquires concerning parole, the Norris charge be given, not in part, but in full.
The failure of the trial judge to instruct the jury on the “parole” prong is not a technical omission of mere form, as suggested by the majority; rather, it constitutes an error of substance mandating reversal.
Finney, J., concurs.

 Our opinion in State v. Atkins, 293 S. C. 294, 360 S. E. (2d) 302 (1987) did not affect the Norris charge. The instruction made optional in Atkins is to be given in the principal charge. Atkins does not address the appropriate charge to be given when the jury inquires about parole.